Order on defendant’s appeal, insofar as it strikes out defendant’s second defense and counterclaim, unanimously affirmed. Order on plaintiff’s appeal unanimously modified by striking out defendant’s first and third counterclaims as insufficient in law, with $20 costs and printing disbursements, and with leave to serve a further amended answer within ten days after service of the order to be entered hereon, with notice of entry thereof. These counterclaims are deficient in failing to allege the nature of the duties which plaintiff Wendell H. Smith was called upon to perform for defendant D. A. Schulte, Inc., and to allege facts and circumstances from which damage would naturally result. The particular items of damage need not be stated, but facts must be alleged which are claimed to have caused the damage. Settle order on notice. Present — Peck, jP. J., Callahan, Van Voorhis and Breitel, JJ. [See post, p. 979.]